

Exhibit 10.14




Sabine Pass Liquefaction, LLC


December 8, 2016


Cheniere Marketing International LLP
Fifth Floor
Berkeley Square House, Berkeley Square
London WIJ 6BY
United Kingdom
Attn: Eric Bensaude, Managing Director








Re:
Amended and Restated LNG Sale and Purchase Agreement (FOB) dated August 5, 2014
between Sabine Pass Liquefaction, LLC, and Cheniere Marketing International LLP
(as assignee of Cheniere Marketing, LLC)(as amended and assigned, the “SPA”)

Letter agreement amending Section 25. Notices of the SPA (“Amendment”)




Dear Eric:
Reference is made to SPA Section 25. Notices. Capitalized terms used in this
Amendment and not defined herein have the meanings given them in the SPA. The
Parties agree to amend Section 25 as follows.


Section 25.1.1 (c) (iii) is hereby amended by revising the phrase in the first
sentence that reads “or other communication to be sent pursuant to Sections 7, 8
or 12 (or others as may be agreed by the Parties)” to read “or other
communication to be sent pursuant to Sections 5, 7, 8 or 12 (or others as may be
agreed by the Parties)”.
Section 25.2.1 is hereby amended by revising the phrase in the first sentence
that reads “if sent by facsimile” to read “if sent by facsimile or electronic
mail”.
Furthermore, as contemplated by Section 25.2.3 of the SPA, the Parties have
agreed that a notice given by electronic mail under the SPA need not be
confirmed by letter.


Except as amended by this Amendment, all terms and conditions of the SPA are
acknowledged and ratified. Please indicate Buyer’s agreement with the terms of
this Amendment by executing a copy of this Amendment where indicated below and
returning it to Seller.




700 Milam Street, Suite 1900, Houston, Texas 77002
+1 713-375-5000



--------------------------------------------------------------------------------










Sabine Pass Liquefaction, LLC




 
 
 
 
Sincerely,
 
Sabine Pass Liquefaction, LLC
 
 
By: 
 
/s/ Tim Wyatt
 
 
 
Its:
 
VP Commercial Operations
 
 
 
 
 
 
 
Tim Wyatt
 





    
Accepted and Agreed:
 
 
 
 
Cheniere Marketing International, LLP
acting by its managing member, Cheniere Marketing, LLC
 
 
 
By: 
/s/ Eric Bensaude
 
 
Its:
Managing Director
 
 
 
Eric Bensaude
 







700 Milam Street, Suite 1900, Houston, Texas 77002
+1 713-375-5000

